DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120.

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 26 October 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being obvious over US Pub. No. 2017/0294097 to Webb in view of US Pub. No. 2018/0033287 A1 (USPN 10,140,593 B2) to De Mel et al.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
As per claim 1, the Webb reference discloses a method at a security and/or automation system associated with a premises, the method being performed by a computing device comprising at least one processor, the method comprising: determining that the security and/or automation system (see [0059], “security and/or automation systems”) is operating in a first mode (see [0067], “nap mode”); modifying an audio setting (see [0076], “audio setting”) of the security and/or automation system (“security and/or automation systems”) based at least in part on determining that the security and/or automation system (“security and/or automation systems”) is operating in the first mode (“nap mode”); detecting an interaction (see [0076], “pressed”) with a doorbell (“doorbell”) of the premises (“premises”) associated with the security and/or automation system (“security and/or automation systems”); muting a sound (see [0076], “muted to remove sound”) of the doorbell (“doorbell”) based at least 
The Webb reference does not expressly disclose the limitations taught by De Mel et al. reference, namely: providing, in response to muting the sound of the doorbell (see [0030], “muting the doorbell”), a message (“conveying an automated message to the person pressing the doorbell”) at the doorbell (“doorbell”) indicating that the sound of the doorbell (“doorbell”) is muted (“muting the doorbell”).
Before the invention was filed, it would have been obvious to a person of ordinary skill in the art to modify sending a notification function taught by the Webb reference taught by the De Mel et al. reference.
One of ordinary skill in the art would have been motivated to modify sending a notification function with the differentiated actions to illustrate various examples of the doorbell performing a plurality of different actions.
As per claim 3, the Webb reference discloses the message (“notification”) comprises an audio message (see [0024], “audio notification played via a mobile application installed on a mobile device, audio notification played through a speaker in a first room while bypassing playing the audio notification through a speaker in a second room”), a display message (see [0024], “displaying a notification on a television screen”), an indication that an occupant of the premises is sleeping, an indication that the security and/or automation system is operating in the first mode, a query of an identity of a person interacting with the doorbell, a query of an intent of the person 
As per claim 3, the De Mel et al. reference discloses the message (“automated message”) comprises an audio message, a display message, an indication that an occupant of the premises is sleeping, an indication that the security and/or automation system is operating in the first mode, a query of an identity of a person interacting with the doorbell, a query of an intent of the person interacting with the doorbell, an instruction (see [0031], “emit a "do not disturb" message”) to interact with the doorbell (“doorbell”), or any combination thereof.
As per claim 4, the Webb reference discloses determining a doorbell notification (see [002], “activate or continue doorbell notifications”) based at least in part on detecting the interaction (“pressed”) with the doorbell (“doorbell”); and routing the doorbell notification (see [0049], “route a doorbell notification”) to an alternative destination (“alternative destination”) based at least in part on muting the sound (“muted to remove sound”) of the doorbell (“doorbell”).
As per claim 5, the Webb reference discloses the doorbell notification (“doorbell notification”) includes at least one of a sound emitted from a mobile device (see [0024], “send a doorbell notification to an alternative destination such as a mobile device, audio notification played via a mobile application installed on a mobile device”), a notification displayed on a home automation application (see [0024], “audio notification played via a mobile application installed on a mobile device”), a message displayed on the mobile device (see [0024], “text message to a mobile device”), a message displayed on a television screen (see [0024], “displaying a notification on a television screen”), a message displayed on a control panel (see [0024], “send a doorbell notification to a control panel (e.g., display text, play sound, flashing light, 
As per claim 6, the Webb reference discloses determining that the security and/or automation system (“security and/or automation systems”) is operating in a second mode (see [0058], “default mode”); detecting a second interaction (see [0076], “pressed”) with the doorbell (“doorbell”) of the premises (“premises”) associated with the security and/or automation system (“security and/or automation systems”); and refraining from muting (see [0058], “restoring an audio setting”) a second sound (“dedicated doorbell chime”) of the doorbell (“doorbell”) based at least in part on determining that the security and/or automation system (“security and/or automation systems”) is operating in the second mode (“default mode”).
As per claim 7, the Webb reference discloses receiving an input (see [0023], “command via a control panel”) from an individual (“occupant”) associated with the security and/or automation system (“security and/or automation systems”), wherein determining that the security and/or automation system (“security and/or automation systems”) is operating in the first mode (“nap mode”) is based at least in part on the received input (“command via a control panel”).
As per claim 8, the Webb reference discloses identifying one or more settings (see [0024], “one or more settings”) associated with the security and/or automation system (“security and/or automation systems”), wherein determining that the security and/or automation system (“security and/or automation systems”) is operating in the first mode (“nap mode”) is based at least in part on the one or more settings (“one or more settings”).

As per claim 9, the De Mel et al. reference discloses the one or more settings (see [0048], “various settings”) comprise at least one of a do-not-disturb (see [0033], “do not disturb”) time period (“calendar-specified state”), a noise threshold (see [0049], “doorbell is muted”), an occupancy of the premises, or any combination thereof.
As per claim 10, the Webb reference discloses monitoring sensor data (see [0035], “monitor separate visual, aural, and/or vital sign parameters”) from one or more sensors (“sensor unit 110”) associated with the security and/or automation system (“security and/or automation systems”); and detecting an occupant sleeping (“occupant napping”) based at least in part on the monitored sensor data (“monitor separate visual, aural, and/or vital sign parameters”), wherein determining that the security and/or automation system (“security and/or automation systems”) is operating in the first mode (“nap mode”) is based at least in part on detecting the occupant sleeping (“occupant napping”).
As per claim 11, the Webb reference discloses a do-not- disturb mode (“nap mode”).
As per claim 12, the Webb reference discloses the security and automation system (“security and/or automation systems”) comprises a camera sensor (see [0026], “security camera”), a motion sensor (see [0026], “motion sensor”), a speaker (see [0026], “speaker”), a control panel (see [0041], “control panel 205”), a transceiver (see 
As per claim 13, the Webb reference discloses an apparatus for a security and/or automation system associated with a premises, the apparatus comprising: at least one processor (see [0062], “processor module 405”), memory (“memory 410 (including software/firmware code (SW) 415)”) coupled with the processor (“processor module 405”); and instructions (“software/firmware code (SW) 415”) stored in the memory (“memory 410”) and executable by the processor (“processor module 405”) to cause the apparatus (“system 400”) to: determine that the security and/or automation system (see [0059], “security and/or automation systems”) is operating in a first mode (see [0067], “nap mode”); modify an audio setting (see [0076], “audio setting”) of the security and/or automation system (“security and/or automation systems”) based at least in part on determining that the security and/or automation system (“security and/or automation systems”) is operating in the first mode (“nap mode”); detect an interaction (see [0076], “pressed”) with a doorbell (“doorbell”) of the premises (“premises”) associated with the security and/or automation system (“security and/or automation systems”); mute a sound (see [0076], “muted to remove sound”) of the doorbell (“doorbell”) based at least in part on detecting the interaction (“pressed”) with the doorbell (“doorbell”) and the modified audio setting (“audio setting”); and provide, in response to muting the sound (“muted to remove sound”) of the doorbell (“doorbell”), a message at the doorbell (“doorbell”) indicating that the sound of the doorbell (“doorbell”) is muted (“muted to remove sound”).
The Webb reference does not expressly disclose the limitations taught by De Mel et al. reference, namely: provide, in response to muting the sound of the doorbell (see [0030], “muting the doorbell”), a message (“conveying an automated message to the 
Before the invention was filed, it would have been obvious to a person of ordinary skill in the art to modify sending a notification function taught by the Webb reference taught by the De Mel et al. reference.
One of ordinary skill in the art would have been motivated to modify sending a notification function with the differentiated actions to illustrate various examples of the doorbell performing a plurality of different actions.
As per claim 15, the rejection of claim 3 is incorporated and further claim 15 contains limitations recited in claim 3; therefore claim 15 is rejected under the same rational as claim 3.
As per claim 16, the rejection of claim 4 is incorporated and further claim 16 contains limitations recited in claim 4; therefore claim 16 is rejected under the same rational as claim 4.
As per claim 17, the rejection of claim 5 is incorporated and further claim 17 contains limitations recited in claim 5; therefore claim 17 is rejected under the same rational as claim 5.
As per claim 18, the rejection of claim 6 is incorporated and further claim 18 contains limitations recited in claim 6; therefore claim 18 is rejected under the same rational as claim 6.
As per claim 19, the Webb reference discloses a non-transitory computer-readable medium storing computer- executable code, the code (see [0062], “software/firmware code (SW) 415”) executable by a processor (“processor module 405”) to: determine that the security and/or automation system (see [0059], “security and/or automation systems”) is operating in a first mode (see [0067], “nap mode”); 
The Webb reference does not expressly disclose the limitations taught by De Mel et al. reference, namely: provide, in response to muting the sound of the doorbell (see [0030], “muting the doorbell”), a message (“conveying an automated message to the person pressing the doorbell”) at the doorbell (“doorbell”) indicating that the sound of the doorbell (“doorbell”) is muted (“muting the doorbell”).
Before the invention was filed, it would have been obvious to a person of ordinary skill in the art to modify sending a notification function taught by the Webb reference taught by the De Mel et al. reference.
One of ordinary skill in the art would have been motivated to modify sending a notification function with the differentiated actions to illustrate various examples of the doorbell performing a plurality of different actions.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained 

Allowable Subject Matter
Claims 2, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to correlating sleep to home automation systems:
	USPN 10,149,549 B2 to Erko et al.
USPN 9,900,173 B2 to Robinson
USPN 9,786,133 B2 to Harrison et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        25 March 2022